Case 5:18-cv-01286-JVS-RAO Document 91 Filed 08/25/21 Page 1 of 2 Page ID #:313



   1

   2

   3

   4

   5

   6

   7

   8                     UNITED STATES DISTRICT COURT
   9                    CENTRAL DISTRICT OF CALIFORNIA
  10

  11    IRVING R. URBINA,                   Case No. EDCV 18-01286 JVS (RAO)
  12                     Plaintiff,
  13         v.                             ORDER ACCEPTING REPORT
                                            AND RECOMMENDATION OF
  14    NEIL McDOWELL, et al.,              UNITED STATES MAGISTRATE
                                            JUDGE
  15                     Defendants.
  16

  17
       //
  18

  19   //

  20   //
  21
       //
  22

  23   //

  24   //
  25
       //
  26

  27   //
  28
Case 5:18-cv-01286-JVS-RAO Document 91 Filed 08/25/21 Page 2 of 2 Page ID #:314



   1         Pursuant to 28 U.S.C. § 636, the Court has reviewed Plaintiff’s First Amended
   2   Complaint (Dkt. No. 10), all of the other records and files herein, and the Magistrate
   3   Judge’s Report and Recommendation (“Report”). The time for filing objections to
   4   the Report has passed and no objections have been received. The Court hereby
   5   accepts and adopts the findings, conclusions, and recommendations of the Magistrate
   6   Judge.
   7         Accordingly, IT IS ORDERED that this action is DISMISSED with prejudice.
   8

   9

  10

  11
       DATED: August 25, 2021                 ___________________________________
                                              JAMES V. SELNA
  12                                          UNITED STATES DISTRICT JUDGE
  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                 2
